Citation Nr: 1200347	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  10-13 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a pulmonary disorder (diagnosed as chronic obstructive pulmonary disease (COPD) with coin lesion and obstructive chronic bronchitis without exacerbation), including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board notes that, in the March 2009 rating decision, the RO also denied entitlement to a total disability rating due to individual unemployability (TDIU), as the Veteran did not submit a notice of disagreement to the RO's denial of a TDIU, this issue is not in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported at an August 2011 hearing that his PTSD symptoms had gotten worse since his most recent VA PTSD examination.  Accordingly, the Veteran must be provided a new VA examination to determine the current severity of his PTSD disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  At the hearing the Veteran requested that he be provided VA medical examinations at VA Medical Center (VAMC) in Johnson City, Tennessee.  The Veteran's request should be accommodated if possible.

At the August 2011 hearing the Veteran reported that he had recently been awarded Social Security Administration (SSA) disability benefits based on his COPD and PTSD.  The medical records used by SSA in awarding the Veteran disability benefits are pertinent to the Veteran's claims.  Consequently the Veteran's SSA records should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran asserts that he currently has a pulmonary disorder due to his service in Vietnam and his presumed exposure to herbicides.  In this regard, the Board notes that direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct or, for compensation claims filed after June 9, 1998, the result of his use of tobacco products during service.  38 C.F.R. §§ 3.301(a), 3.300 (2011).  Since the Veteran's claim was received after June 9, 1998, service connection for disabilities claimed to be due to a veteran's use of tobacco products during service is barred.  38 C.F.R. § 3.300.  The Board notes that one of the Veteran's service treatment records reflects treatment for coughing.  The Board also notes that the Veteran reported chest pain when examined for discharge.  The Veteran has not been provided a VA examination regarding his pulmonary disorder claim.  Based on his current pulmonary disorder and the service treatment records described above, the Board finds that the Veteran should be provided a VA medical examination in order to determine the etiology of any current pulmonary disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2011). 

On remand, the Veteran's recent VA medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical records for treatment and evaluation of the Veteran from the Mountain Home, Tennessee VA Medical Center (VAMC) and its associated outpatient clinics, from June 30, 2010 to the present.  All records and responses received should be associated with the claims file.

2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits from SSA submitted on behalf of the Veteran.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.  If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to VA.

3.  After completion of 1 and 2 above, to the extent possible, schedule the Veteran for a VA pulmonary examination to ascertain the nature and etiology of any pulmonary/respiratory disorder found, to include COPD.  If possible, the examination should be scheduled at the VAMC in Johnson City, Tennessee.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include pulmonary function tests (PFTs)) should be accomplished and all clinical findings should be reported in detail.

After the claims file is reviewed and a thorough clinical examination is conducted, for each pulmonary disorder identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder(s): (a) began during, or was aggravated (worsened), as the result of some incident of active service or is otherwise related to the Veteran's active duty, to include as a result of exposure to herbicides, or (b) is due to some other cause, such as smoking.  If multiple factors are involved in the etiology of the current disability, those should be discussed. 

The examiner should clearly outline the rationale for any opinion expressed and include a discussion of lay statements and testimony.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23Vet. App. 382 (2010). 

4.  After completion of 1, 2 and 3 above, to the extent possible, schedule the Veteran for a VA psychiatric examination to ascertain the current nature and severity of his service-connected PTSD and whether it rendered him unemployable at any time since September 16, 2007.  If possible, the examination should be scheduled at the VAMC in Johnson City, Tennessee.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's PTSD disability on his occupational and social functioning, and specifically opine as to the severity of his PTSD and whether it alone renders him unable to secure and follow a substantially gainful occupation without regard to age or nonservice-connected disabilities and, if so, when.  In so doing, the examiner should comment on the Veteran's education and work experience in discussing his employability.  If it is not possible to separate the effects of a nonservice-connected condition from the Veteran's service-connected PTSD, the examiner should so state.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal, in light of all pertinent evidence and legal authority.  Document consideration of whether "staged rating," pursuant to the holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), or an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1), is warranted for PTSD.  Only if the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met, consider whether a TDIU is warranted.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide them with an opportunity to respond, before the case is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2011).


